United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-1869
                                     ___________

Willie J. Brown,                   *
                                   *
           Appellant,              *
                                   * Appeal from the United States
      v.                           * District Court for the
                                   * Eastern District of Arkansas.
Mid-America Packaging/Gaylord      *
Container,                         *      [UNPUBLISHED]
                                   *
           Appellee.               *
                              ___________

                          Submitted: October 4, 2002
                              Filed: October 25, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

        Willie J. Brown appeals the district court’s1 entry of judgment on a jury verdict
in his action against his former employer Mid-America Packaging/Gaylord Container
(Gaylord) under the Family and Medical Leave Act. We decline to review the
arguments Brown raises on appeal, because they are based on theories he did not
pursue at trial. See Baas v. Hoye, 766 F.2d 1190, 1194 (8th Cir. 1985) (where


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
plaintiff submits no jury instructions on issues allegedly raised by pleadings and fails
to except to failure of district court to so charge, these issues cannot be considered on
appeal; this court must determine what theories of recovery were actually submitted
to jury).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-